Summary of Pre-Appeal Conference Findings

The examiner herein provides a summary of the panel discussion review.

The conferees, David Martin and Michael G. Lee, agreed that prior art references that were applied closely show the invention. Wayne (US 2007/0221722), Kaplan (US 6,276,533) and Zamjahn (US 6,779,480) show very closely the structures of a tool that, through latitudinal (linear sliding) or radial (rotational sliding) alignment, allows a patient weight to be used as input for a recommended dosage.

It was emphasized that the figures of Wayne and Zamjahn especially match very well with the latitudinal (instant figures 1-4) and radial (instant figure 5) cases in the prior art respectively.

In addition, the relevance of MPEP section 2111.05 was discussed. For the applicant’s convenience, the relevant portions are excerpted below. In this instance, there is a functional relationship but it is not new, but already shown in the prior art.

There is no new and non-obvious relationship between the printed matter and the associated substrate. The only substantive difference between the instant invention and the prior art is the type of medication and the dose level. It is instantly obvious that this type of tool, clearly 

As for the particulars of delivery, that is simply the instructions for how one should take the medicine, which are described clearly in Davis. These instructions are informational and descriptive, and are not a functional part of the invention.

Consider the example of the measuring cup, cited in the MPEP. If one came up with a ‘new’ measuring cup that uses the metric system instead of the English system (or vice-versa) this would not be a new invention, but an obvious variant with the same kind of functional relationship.

Similarly, merely using a different medication with different dose numbers involves the same functional relationship between printed matter and substrate.
 Thus the instant invention does NOT meet the requirement of part II of 2111.05:
(FUNCTIONAL RELATIONSHIP BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE MUST BE NEW AND NONOBVIOUS)


2111.05    Functional and Nonfunctional Descriptive Material [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
I.    DETERMINING WHETHER A FUNCTIONAL RELATIONSHIP EXISTS BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE

A.    Evidence Supporting a Functional Relationship
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.
B.    Evidence Against a Functional Relationship
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to  In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
II.    FUNCTIONAL RELATIONSHIP BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE MUST BE NEW AND NONOBVIOUS
Once a functional relationship between the product and associated printed matter is found, the investigation shifts to the determination of whether the relationship is new and nonobvious. For example, a claim to a color-coded indicia on a container in which the color indicates the expiration date of the container may give rise to a functional relationship. The claim may, however, be anticipated by prior art that reads on the claimed invention, or by a combination of prior art that teaches the claimed invention.

/DANIEL A HESS/Primary Examiner, Art Unit 2876      




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876